Citation Nr: 1025209	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a higher (compensable) initial disability rating 
for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
granted service connection for hepatitis C and assigned a 0 
percent initial disability rating.  The Veteran appealed the 
initial disability rating assigned.  


FINDINGS OF FACT

1.  For the rating period prior to January 3, 2008, hepatitis C 
was asymptomatic.  

2.  For the rating period from January 3, 2008, hepatitis C was 
manifested by fatigue, with poor motivation and anhedonia.  


CONCLUSIONS OF LAW

1.  For the initial rating period prior to January 3, 2008, the 
criteria for a compensable rating for hepatitis C were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code (Code) 7354 (2009).  

2.  For the initial rating period from January 3, 2008, the 
criteria for a rating of 10 percent for hepatitis C have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.114, Code 7354 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  An April 2008 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
rating and readjudicated the matter.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has had ample opportunity to respond/supplement the record.  He 
has not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA examination in May 2007.  This examination 
is found to be adequate for rating purposes as it is noted that 
the examiner reviewed the Veteran's service treatment records, 
including the Veteran's lay testimony, medical history, and 
complaints, and performed an extensive medical examination.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
Although additional VA treatment records have been identified as 
available, the Veteran has not contended that these records show 
that he meets the criteria for a rating in excess of the 10 
percent, granted in this Board decision.  Thus, VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claim. 

Rating Hepatitis C

Service connection for hepatitis C was granted by the RO in a 
June 2007 rating decision.  The noncompensable (0 percent) 
initial disability rating was awarded under the provisions of 
Code 7354 from the date of claim in October 2006.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In this case, the Board has considered the entire period of 
initial rating claim from October 2006 to see if the evidence 
warrants the assignment of different ratings for different 
periods of time during these claims, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Diagnostic Code 7354 provides ratings for signs and symptoms due 
to hepatitis C infection (non-A and non-B hepatitis).  All 
ratings require serologic evidence of hepatitis C infection.  
Hepatitis C that is nonsymptomatic is rated noncompensably (0 
percent) disabling.  Hepatitis C with intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-month 
period, is rated 10 percent disabling.  Hepatitis C with daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period, is rated 20 percent disabling.  Hepatitis C with daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period, is rated 40 percent disabling.  Hepatitis C with daily 
fatigue, malaise, and anorexia, with substantial weight loss (or 
other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during the 
past 12- month period, but not occurring constantly, is rated 60 
percent disabling.  Hepatitis C with near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain), is rated 100 percent 
disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7354 provides that sequelae, such as 
cirrhosis or malignancy of the liver, is to be rated under an 
appropriate diagnostic code, but not to use the same signs and 
symptoms as the basis for a rating under Diagnostic Code 7354 and 
under a diagnostic code for sequelae. (See 38 C.F.R. § 4.14).  
Note (2) provides that, for purposes of rating conditions under 
Diagnostic Code 7354, ``incapacitating episode'' means a period 
of acute signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114.

The Veteran contends that his hepatitis C is more disabling than 
evaluated.  Specifically, he asserts that he has abdominal pain, 
nausea, and vomiting, which he does not believe has been taken 
into consideration.  

An examination was conducted by VA in May 2007.  At that time, 
the disability was described as stable.  The Veteran had had no 
history of surgery, trauma, cholecystectomy, severe attacks of 
abdominal pain, or other symptoms over the past 12 months.  There 
were no current symptoms.  On examination, abdominal examination 
was normal and there was no evidence of portal hypertension or 
liver disease.  The diagnosis was hepatitis C.  

VA outpatient treatment records, dated from September 2006 to 
April 2008, show that the Veteran was evaluated and treated for 
hepatitis C.  An echogram performed in December 2006 shows a 
probable mild fatty liver, but was otherwise negative.  In August 
2007, examination showed him to be in no apparent distress, with 
no significant complaints.  Similarly, in December 2007, the 
Veteran was in no apparent distress, with no right upper quadrant 
tenderness of the abdomen, no ascities, and no organomegaly.  The 
assessment continued to be hepatitis C.  

A consultation conducted by VA on January 3, 2008, shows that the 
Veteran was feeling tired and fatigued, with poor motivation and 
anhedonia.  He complained of chronic pain in the back, feet, and 
left wrist, and stated that he had poor energy.  His lack of 
energy had become more noticeable since the hepatitis C 
diagnosis.  In February 2008, the Veteran continued to complain 
of an overall lack of ambition.  

The Veteran's hepatitis C is shown to be asymptomatic until the 
consultation report on January 3, 2008, at which time the Veteran 
had clear complaints of fatigue and malaise that were clearly 
attributed to his hepatitis C.  Therefore, as of January 3, 2008, 
but not before, the Veteran met the criteria for an award of 10 
percent under Code 7345.  Thus, a staged rating is appropriate, 
with the noncompensable (0 percent) rating staying in effect for 
the initial rating period prior to January 3, 2008, when the 10 
percent criteria were met.  A rating in excess of 10 percent is 
not warranted; however, as dietary restriction or continuous 
medication is not shown at any time to be required for treatment 
of these symptoms.  Neither have incapacitating episodes, as 
those are defined in the schedular criteria, been demonstrated 
for any period.  Therefore, a rating in excess of 10 percent is 
not warranted for the initial rating period from January 3, 2008.  

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the entire appeal period under consideration is 
contemplated by the rating schedule.  In this regard, the 
Veteran's disability was clearly shown on examination to be 
asymptomatic.  On January 3, 2008, fatigue and malaise, criteria 
specifically contemplated by the rating schedule, were 
demonstrated.  Therefore, the assigned ratings are adequate and 
no referral for an extraschedular rating is required.  


ORDER

A 10 percent rating for the initial rating period from January 3, 
2008 is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


